Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants’ amendment filed 1/27/2022 and Supplemental Amendment filed 3/15/2022 are acknowledged. Claims 1-20 are pending in this application. Claims 1-9 are under examination. Claims 11-20 remain withdrawn from consideration as being drawn to a non-elected invention.
Information Disclosure Statement
The information disclosure statement filed 11/19/2021 fails to comply with 37 CFR 1.97(c) because it lacks a statement as specified in 37 CFR 1.97(e).  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections/Objections Withdrawn
The rejections of claims 1-9 under 35 USC §102(a)(1), as anticipated by Buhr US ‘699, Xue 2002, and Ueno US ‘704 are withdrawn in response to Applicants’ amendments.  
Claim Rejections/Objections Maintained/New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 1-4 and 6-9 under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as lacking enabling disclosure for the full scope of the claims is maintained for reasons of record in the Office action mailed 10/1/2021. The statement in 2 remains defined as follows:

    PNG
    media_image1.png
    183
    704
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    183
    697
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    302
    676
    media_image3.png
    Greyscale

and, pertaining to claim 4, R7 and R8 still encompass 

    PNG
    media_image4.png
    148
    690
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    178
    692
    media_image5.png
    Greyscale

Therefore, the reasoning for the rejection provided at paragraphs 4 and 6-8 of the 10/1/2021 Office action remains applicable. Applicants do not assert any argument in traverse of this rejection. Therefore, the rejection is maintained.
Allowable Subject Matter
Claim 5 is objected to as depending from a rejected base claim but is otherwise allowable.
	Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEIDI REESE/Primary Examiner 
Art Unit 1622